       Case 5:19-cv-06161-BLF Document 19 Filed 06/16/20 Page 1 of 3


                                                                    ISTRIC
                                                               TES D      TC
                                                             TA
 1    CENTER FOR DISABILITY ACCESS




                                                                                           O
                                                      S




                                                                                            U
      Amanda Seabock, Esq., SBN 289900




                                                    ED




                                                                                             RT
 2    Chris Carson, Esq., SBN 280048                                  VED




                                                UNIT
 3
      Dennis Price, Esq., SBN 279082                             APPRO
      8033 Linda Vista Road, Suite 200




                                                                                                  R NIA
 4    San Diego, CA 92111
      (858) 375-7385                                                                          n
      (888) 422-5191 fax                                                               Freema




                                                 NO
 5                                                                              bson
                                                                        Beth La




                                                                                                  FO
      amandas@potterhandy.com                                J u d ge
      Attorneys for Plaintiff




                                                  RT
 6




                                                                                             LI
                                                         E




                                                    H




                                                                                            A
 7    RICHARD MORIN (SBN: 285275)                       RN                   C
                                                                         O F
      legal@rickmorin.net                                   D IS T IC T
                                                                  R
 8    LAW OFFICE OF RICK MORIN, PC
      555 Capitol Mall Suite 750
 9    Sacramento, CA 95814-4508
10    Telephone: (916)333-2222
      Facsimile: (916)273-8956
11    Attorneys for Defendant
      Greg J. Blunden, Pamela Blunden, Phillip A. Malaspina and Kimberley
12    Malaspina
13                       UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15    SCOTT JOHNSON,                         Case: 5:19-CV-06161-BLF
16            Plaintiff,
                                             JOINT STIPULATION FOR
17      v.                                   DISMISSAL PURSUANT TO
18    GREG BLUNDEN;                          F.R.CIV.P. 41 (a)(1)(A)(ii)
      PAMELA BLUNDEN;
19    PHILIP MALASPINA;
      KIMBERLEY MALASPINA; and
20    Does 1-10,
21            Defendants.
22
23
24
25
26
27
28
                                         1

     Joint Stipulation for Dismissal            Case: 5:19-CV-06161-BLF
       Case 5:19-cv-06161-BLF Document 19 Filed 06/16/20 Page 2 of 3




 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: June 15 2020                CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Lockhart Seabock
11
                                                Amanda Lockhart Seabock
12                                             Attorneys for Plaintiff
13   Dated: June 15 2020                LAW OFFICE OF RICK MORIN, PC
14
                                        By: /s/ Richard Morin
15                                              Richard Morin
                                                Attorneys for Defendants
16                                              Greg J. Blunden, Pamela Blunden,
                                                Phillip A. Malaspina and Kimberley
17                                               Malaspina
18
19
20
21
22
23
24
25
26
27
28
                                             2

     Joint Stipulation for Dismissal                Case: 5:19-CV-06161-BLF
       Case 5:19-cv-06161-BLF Document 19 Filed 06/16/20 Page 3 of 3




 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard
 4   Morin, counsel for Greg J. Blunden, Pamela Blunden, Phillip A. Malaspina
 5   and Kimberley Malaspina, and that I have obtained Mr. Morin’s
 6   authorization to affix his electronic signature to this document.
 7
 8   Dated: June 15 2020               CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Amanda Lockhart Seabock
10                                             Amanda Lockhart Seabock
11
                                               Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3

     Joint Stipulation for Dismissal               Case: 5:19-CV-06161-BLF
